57 F.3d 1074
76 A.F.T.R.2d (RIA) 95-5168, 95-2 USTC  P 50,346
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Jo Ann A. PEARCY, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 94-1659
United States Court of Appeals,Eighth Circuit.
Submitted:  June 1, 1995Filed:  June 8, 1995

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Jo Ann Pearcy appeals from the tax court's1 redetermination of deficiencies in and additions to her federal income tax for the years 1980 through 1984.  Having carefully reviewed the record, we conclude the judgment of the tax court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable John O. Colvin, United States Tax Court Judge